DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 8-14, 27, and 21-23, 26, 28, 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Claim Rejections - 35 USC § 102	5
A. Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0065914 (“Choi”).	5
V. Claim Rejections - 35 USC § 103	7
A. Claims 8, 14, 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi.	7
B. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2011/0309462 (“Sargent”).	10
C. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2014/0217486 (“Akiyama”).	11
D. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2010/0025790 (“Jang”).	12
VI. Allowable Subject Matter	13
VII. Response to Arguments	16
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/15/2021 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 8-14, 27, and 21-23, 26, 28, 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 8, as amended, recites the features,
forming a first pixel region, a second pixel region and a third pixel region in a semiconductor substrate, 
wherein the first pixel region, the second pixel region and the third pixel region are spaced apart from a first surface of the semiconductor substrate; 
forming a dielectric layer in physical contact with the first pixel region, the second pixel region and the third pixel region, 
wherein the first pixel region, the second pixel region and the third pixel region are interposed between the dielectric layer and the first surface of the semiconductor substrate; 
The Instant Specification states that the pixel regions are denoted by reference characters 103, 105, and 107 (Instant Specification: ¶¶ 16-17; Fig. 1B).  As the area denoted by the brackets associated with the reference characters 103, 105, and 107, as well as the claim term “region”, implies, a “pixel region” is not any specific structural element but is a collection of all of the structural elements in a region 103, 105, 107 defining the pixel.  It is well known in the art that the term “pixel” is a contraction of the words “picture element”, which is necessary a collection of structural elements.  As such, it is not clear from the claim, as currently drafted, which one or more structural elements meets all of the claim requirements of being “in a semiconductor substrate”, and “spaced apart from a first surface of the semiconductor substrate” and “interposed between the dielectric layer and the first surface of the semiconductor substrate”, as claimed.
Similarly, claim 21, as currently amended, recites the features,
forming a first pixel region, a second pixel region and a third pixel region in a semiconductor substrate; 
forming a dielectric layer in physical contact with the first pixel region, the second pixel region and the third pixel region; 
forming a first material in physical contact with the semiconductor substrate and over the first pixel region, the second pixel region and the third pixel region, 
wherein the first material is spaced apart from the first pixel region, the second pixel region and the third pixel region;
For similar reasons to those above, it is not clear from the claim, as currently drafted, which one or more structural elements meets all of the claim requirements of being “in a semiconductor substrate”, and “a dielectric layer in physical contact with the first pixel region, the second pixel region and the third pixel region” and “the first material is spaced apart from the first pixel region, the second pixel region and the third pixel region”, as claimed.
For the purposes of patentability, it will be presumed that the claimed “pixel regions” are, instead, photodiodes 119, 121, 123 (Instant Specification: ¶ 19) since these are at least formed “in a semiconductor substrate” 111 as required by the claim. 
The remaining listed claims depend from one of independent claims 8 and 21 and are rejected for including the same indefinite features.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0065914 (“Choi”).
With regard to claims 1-7, Choi discloses, generally in Figs. 2 and 15A-15H,
1. (Currently amended) A method comprising: 
140G and a second photosensitive diode 140R or 140B in a semiconductor substrate 141/142 [¶¶ 62, 64; Figs. 2, 15A]; 
[2] forming a dielectric layer 120 [¶ 59; Figs. 2, 15A] in physical contact with the first photosensitive diode 140G and the second photosensitive diode 140R or 140B;
[3a] depositing a first material 150 [¶¶ 65, 206-208; Figs. 2, 15A] over the first photosensitive diode 140G and the second photosensitive diode 140R or 140B,
[3b] wherein the first photosensitive diode 140G and the second photosensitive diode 140R or 140B are interposed between the first material and the dielectric layer [as shown in Figs. 2 and 15A-15H]; 
[4a] after depositing the first material 150, depositing a second material 212 over the first photosensitive diode 140G [¶¶ 65, 206-208; Fig. 15B]
[4b] the second material 212 [e.g. silicon nitride; ¶ 79] being different from the first material 150 [e.g. silicon oxide; ¶¶ 65, 206-208], 
[4c] wherein a top surface of the first material 150 above the second photosensitive diode 140R or 140B is not covered by the second material 212 after depositing the second material 212 [¶¶ 210-212; Figs. 2 and 15B-15H]; 
[5a] after depositing the second material 212, depositing a third material 213 over the first photosensitive diode 140G [¶¶ 65, 206-208, Fig. 15B], 
[5b] the third material 213 [e.g. silicon oxynitride; ¶ 79] being different from the first material 150 [e.g. silicon oxide; ¶ 65] and the second material [e.g. silicon nitride; ¶ 79], 
[5c] wherein a top surface of the second material 212 above the first photosensitive diode 140G is covered by the third material 213 after depositing the third material [¶¶ 210-212; Figs. 2 and 15B-15H], and 
[5d] wherein the top surface of the first material 150 above the second photosensitive diode 140R or 140B is not covered by the third material 213 after depositing the third material 213 [¶¶ 210-212; Figs. 2 and 15B-15H];
[6] after depositing the third material 213, forming a first color filter 310 over the first photosensitive diode 140G [¶¶ 66, 221-224; Fig. 15G]; and 
[7] forming a second color filter CFR or CFB over the second photosensitive diode 140R or 140B [¶¶ 66, 215-220; Figs. 2 and 15D-15F];
[8] a topmost surface of the first color filter 310 being level with a topmost surface of the second color filter CFR or CFB [as shown in Figs. 2A and 15H].  

310 is different from a thickness of the second color filter CFR or CFB.

4. (Original) The method of claim 1, wherein a portion 142 of the semiconductor substrate 141/142 is interposed between the first photosensitive diode 140G and the first material 150 [as shown in Figs. 2 and 15H].

5. (Original) The method of claim 1, wherein a portion 142 of the semiconductor substrate 141/142 is interposed between the second photosensitive diode 140R or 140B and the first material 150 [as shown in Figs. 2 and 15H].

6. (Original) The method of claim 1, wherein the first material 150 comprises a dielectric material [e.g. silicon oxide; ¶ 65].

7. (Original) The method of claim 1, wherein the second color filter CFR or CFB is in physical contact with a sidewall of the second material 212 [as shown in Figs. 2 and 15H].


V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 8, 14, 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi.
With regard to claim 8, Choi discloses, generally in Figs. 12 and 19A-19G,

[1a] forming a first pixel region 140R, a second pixel region 140G and a third pixel region 140B in a semiconductor substrate 141/142 [Fig. 19A], 
[1b] wherein the first pixel region 140R, the second pixel region 140G and the third pixel region 140B are spaced apart from a first surface [top surface in Figs. 12 and 19A] of the semiconductor substrate 141/142; 
[2a] forming a dielectric layer 120 in physical contact with the first pixel region 140R, the second pixel region 140G and the third pixel region 140B [Fig. 19A], 
[2b] wherein the first pixel region 140R, the second pixel region 140G and the third pixel region 140B are interposed between the dielectric layer 120 and the first surface [top surface in Figs. 12 and 19A] of the semiconductor substrate 141/142; 
[3] depositing a first material 150 in physical contact with the first surface [top surface in Figs. 12 and 19A] of the semiconductor substrate 141/142 and over the first pixel region 140R, the second pixel region 140G and the third pixel region 140B;
[4a] after depositing the first material 150, depositing a second material 212 over the first pixel region 140R and the second pixel region 140G, 
[4b] the second material 812(212) [e.g. silicon nitride; ¶ 79] being different from the first material 150 [e.g. silicon oxide; ¶ 65], 
[4c] wherein a top surface of the first material 150 above the third pixel region 140B is not covered by the second material 812(212) after depositing the second material 812(212) [Figs. 12 and 19B-19G];
[5a] after depositing the second material 812(212), depositing a third material 813(213) over the first pixel region 140R [Fig. 19A], 
[5b] the third material 813(213) [e.g. silicon oxynitride; ¶ 79] being different from the first material 150 [e.g. silicon oxide; ¶ 65] and the second material 812(212) [e.g. silicon nitride; ¶ 79], 
[5c] wherein a top surface of the second material 812(212) above the first pixel region 140R is covered by the third material 813(213) after depositing the third material 813(213) [Figs. 12, 19A-19G], and
[5d] wherein the top surface of the first material 150 above the third pixel region 140B is not covered by the third material 813(313) after depositing the third material 813(213) [Figs. 12, 19B-19G];
[6] forming a first color filter 830 over the first pixel region 140R [¶ 283; Figs. 19D-19E]; 
820 over the second pixel region 140G [¶ 281; Figs. 19D-19E]; and
[8] forming a third color filter CFB over the third pixel region 140B [¶ 279; Fig. 19C] 
[9] a topmost surface of the first color filter 830 being level with a topmost surface of the second color filter 820 and a topmost surface of the third color filter CFB [as shown in Figs. 19E-19G].
With regard to the materials associated with the inorganic color filter 810, which is made up of, e.g., six layer 811, 812, 813, 814, 815, and 816 (Choi: ¶¶ 274-275), it is held, absent evidence to the contrary, that the same materials used to form the respective layer 211, 212, 213, 214, 215, and 216 in Fig. 2 as described in paragraph [0079] in order to form an inorganic color filter layer 810 consistent with the concept of the invention in Choi to reduce loss of light due to the color filter (Choi: ¶¶ 6, 86, 305), and to reduce the generation of flare due to the color filter (Choi: ¶ 87), and to reduce cross talk among the pixels (Choi: ¶¶ 5, 8, 305).  In addition, Choi states, “like numerals refer to like elements throughout the specification and drawings” (Choi: ¶ 50), which suggests that 211 equates to 711 (Fig. 11) and 811 (Fig. 12), and 212 equates to 712 (Fig. 11) and 812 (Fig. 12), etcetera.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
However, to the extent that Applicant may provide evidence to show that the layers do not equate as indicated, then this may perhaps be a difference between Choi and claim 8.  
Then if not anticipated, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the layers 811, 812, 813, 814, 815, and 816 correspond to the materials of layers 211, 212, 213, 214, 215, and 216, respectively, as described in paragraph [0079], in order to form an inorganic color filter layer 810 consistent with the concept of the invention in Choi to reduce loss of light due to the color 
This is all of the features of claim 8.
With regard to claim 14, Choi further discloses,
14. (Original) The method of claim 8, wherein the third color filter CFB is in physical contact with a sidewall of the second material 813(213) [as shown in Figs. 12 and 19G].

B. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2011/0309462 (“Sargent”).
Claims 9 and 10 read,
9.    (Original) The method of claim 8, wherein the first pixel region has different dimensions than the second pixel region.
10. (Original) The method of claim 8, wherein the first pixel region has a different shape than the second pixel region.
The prior art of Choi, as explained above, discloses each of the features of claim 8. 
Choi does not disclose that the first and second pixel regions have different areas or shapes, as required by claims 9 and 10.
Sargent, like Choi, teaches an image sensor having photodiodes.  Sargent further teaches the benefit of using different size pixels for different colors, wherein the green pixel is larger than the red pixel (Sargent: Figs. 4G, 4P; ¶ 11).  Sargent also gives dimensions for the pixels, stating in this regard,
[0178] In a particular example embodiment, when 0.11 µm CMOS technology node is employed, the periodic repeat distance of pixels along the row-axis and along the column-axis may be 900 nm, 1.1 µm, 1.2 µm, 1.4 µm, 1.75 µm, 2.2 µm, or larger.  The implementation of the smallest of these pixels sizes, especially 900 nm, 1.1 µm, and 1.2 µm, may require transistor sharing among pairs or larger group of adjacent pixels.
(Sargent: ¶ 178; emphasis added)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the smaller pixels R and B to be, e.g., 900 nm (= 0.9 µm) and the larger pixel G to have and area of, e.g., 1.1 µm or 1.2 µm in the image sensor of Choi because these are two known areas suggested by Sargent that are smaller and therefore would increase the resolution of the image sensor and also allow the different-size pixel configuration shown in Figs. 4G and 4P.  
So modified, the image sensor of Choi/Sargent meets the limitations of claim 9.  
Sargent also shows that the pixel shapes for the red and blue pixels can be a narrow rectangle while the pixel shape for green can be closer to a square shape (Sargent: Fig. 4J).
Thus, in addition it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use different shapes for the pixels of Choi, in order to obtain the different areas for the pixels, as taught by Sargent, as required by claim 10.  

C. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2014/0217486 (“Akiyama”).
Claims 11 reads,
11. (Original) The method of claim 8, wherein a thickness of the first material is between about 20 Å and about 5000 Å.  
The prior art of Choi, as explained above, discloses each of the features of claim 8. 
Choi does not provide the thickness of the buffer layer 150, i.e. the “first material”.
Akiyama, like Choi, teaches a backside-illuminated image sensor including a silicon oxide layer 42 on the back surface of the substrate on which the color filter layers are 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the silicon oxide buffer layer 150, i.e. the claimed “first material, to a thickness of 100 nm because Akiyama teaches that this thickness of silicon oxide is suitable for suppressing interface states.  

D. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2010/0025790 (“Jang”).
Claims 13 reads, 
13. (Original) The method of claim 8, further comprising 
implanting ions in the first pixel region of the semiconductor substrate to form a first photosensitive diode, 
wherein the first material is spaced apart from the first photosensitive diode.  
The prior art of Choi, as explained above, discloses each of the features of claim 8. 
Choi does not provide the extent of the pn-photodiodes 141/142 (140B, 140G, 140R) formed in the semiconductor substrate 140 (Choi: ¶ 64) or the manner in which the photodiodes are made and consequently does not disclose the features of claim 13.
Jang, like Choi, teaches a backside illumination image sensor including pn-photodiodes 310/320 (Jang: Figs. 3, 4A; ¶ 60).  Jang further shows that the photodiode is formed entirely within the semiconductor substrate 100 such that the photodiode is spaced from the backside of the semiconductor substrate 100 as required by each of claims 4, 5, and 13 (Jang: ¶¶ 60-61).  In addition, Jang teaches that the p-type and n-type regions of the pn-photodiode 310/320 are formed by implantation of ions into the semiconductor substrate 100 (Jang: ¶ 60).
141/142 of the pn-photodiode 140B, 140R, 140G, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use known manufacturing methods, e.g., implantation, and known configurations of the photodiode, e.g., having the photodiode spaced from the back surface of the substrate, such as the implantation method and configuration taught in Jang.  As such, Jang may be seen as merely filling in well-known information not discussed in Choi.  (See MPEP 2143.)

VI. Allowable Subject Matter
(1) Pending overcoming the rejection under 35 USC 112(b), claims 21-23, 26, 28, and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter in claim 21 and its dependent claims, 22, 23, 26, 28, and 29:
Claim 21 reads,
21. (Currently amended) A method comprising: 
[1] forming a first pixel region, a second pixel region and a third pixel region in a semiconductor substrate;
[2] forming a dielectric layer in physical contact with the first pixel region, the second pixel region and the third pixel region; 
[3a] forming a first material in physical contact with the semiconductor substrate and over the first pixel region, the second pixel region and the third pixel region, 
[3b] wherein the first material is spaced apart from the first pixel region, the second pixel region and the third pixel region; 
[4a] after forming the first material, forming a second material over the first pixel region and the second pixel region, 
[4b] the second material being different from the first material, 

[5] forming a first color filter over the first pixel region; 
[6a] forming a second color filter over the second pixel region, 
[6b] the first color filter and the second color filter having different thicknesses, 
[6c] the second color filter being in physical contact with the second material; and 
[6a] forming a third color filter over the third pixel region, 
[6b] the third color filter being in physical contact with the first material, 
[6c] the first color filter and the third color filter having different thicknesses, 
[6d] the second color filter and the third color filter having different thicknesses, 
[6e] a topmost surface of the first color filter being level with a topmost surface of the second color filter and a topmost surface of the third color filter.
With regard to claim 21, perhaps the closest reference is Choi.
With regard to claim 21, Choi discloses, generally in Figs. 12 and 19A-19G,
21. (Currently amended) A method comprising: 
[1] forming a first pixel region 140R, a second pixel region 140G and a third pixel region 140B in a semiconductor substrate 141/142 [Fig. 19A],
[2] forming a dielectric layer 120 in physical contact with the first pixel region 140R, the second pixel region 140G and the third pixel region 140B [Fig. 19A],
[3a] forming a first material 150 in physical contact with the semiconductor substrate 141/142 and over the first pixel region 140R, the second pixel region 140G and the third pixel region 140G, 
[3b] wherein the first material 150 is spaced apart from the first pixel region 140R, the second pixel region 140G and the third pixel region 140B [as shown in Figs. 12 and 19A-19G]; 
[4a] after forming the first material 140, forming a second material 816(216) over the first pixel region 140R and the second pixel region 140G, 
[4b] the second material [e.g. silicon oxynitride; ¶ 79] being different from the first material [e.g. silicon oxide; ¶ 65], 
150 over the third pixel region 140B is not covered by the second material 816 after forming the second material 816 [as shown in Fig. 19B]; 
[5] forming a first color filter 830 over the first pixel region 140R; 
[6a] forming a second color filter 820 over the second pixel region 140G, 
[6b] … [not taught] …  
[6c] the second color filter 820 being in physical contact with the second material 816 [as shown in Figs. 12 and 19E-19G]; and 
[6a] forming a third color filter CFB over the third pixel region 140B, 
[6b] the third color filter CFB being in physical contact with the first material 150, 
[6c] the first color filter 830 and the third color filter CFB having different thicknesses [as shown in Figs. 12 and 19E-19G], 
[6d] the second color filter 820 and the third color filter CFB having different thicknesses [as shown in Figs. 12 and 19E-19G],  
[6e] a topmost surface of the first color filter 830 being level with a topmost surface of the second color filter 820 and a topmost surface of the third color filter CFB.
With regard to feature [6b],
[6b] the first color filter and the second color filter having different thicknesses, 
Choi does not teach feature [6b] of claim 21.  Because each of the first color filter 830 and the second color filter 820 are formed over the same set of layers 811 through 816, it is not clear that one having ordinary skill in the art would find reason to make the first color filter 830 and the second color filter 820 to have different thicknesses, as required by claim 21.
As such, the prior art does not reasonably teach or suggest—in the context of the claims—feature [6b].
Claims 22, 23, 26, 28, and 29 depend from claim 21 and are allowable for including the same allowable feature—in the context of the claims.


Claims 12 and 27 read,
12. (Original) The method of claim 8, wherein a thickness of the second material is between about 20 Å and about 5000 Å.  
27. (Previously presented) The method of claim 8, wherein a thickness of the third material is between about 20 Å and about 5000 Å.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not reasonably teach or suggest --in the context of the claims-- the claim thickness ranges for either of the second and third materials.  

VII. Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814